OPINION — AG — ** REGISTERED DENTISTS — EDUCATIONAL REQUIREMENTS, ETC. **  (1) THE BOARD OF GOVERNORS OF REGISTERED DENTISTS HAS NO POWER TO DEFINE ANY ACT, OTHER THAN THOSE SET FORTH IN 59 O.S. 328.19 [59-328.19](A) — 59 O.S. 328.19 [59-328.19](R), INCLUSIVE, TO BE AN ACT CONSTITUTING THE PRACTICE OF DENTISTRY. (2) THE BOARD OF GOVERNS OF REGISTERED DENTISTS MAY ADOPT SUCH RULES AND REGULATIONS REGARDING THE AUTHORITY OF DENTAL ASSISTANTS AND DENTAL NURSES TO ASSIST DENTISTS IN THEIR PRACTICE AS THE BOARD DEEMS NECESSARY AND PROPER TO PROTECT THE DENTAL HEALTH OF THE PUBLIC. THESE RULES AND REGULATIONS ARE NOT LIMITED TO ESTABLISHING EDUCATIONAL REQUIREMENTS FOR DENTAL ASSISTANTS AND DENTAL NURSES. (3) THE BOARD OF GOVERNORS OF REGISTERED MAY `NOT' ABSOLUTELY PROHIBIT DENISTS FROM DELEGATING TO DENTAL ASSISTANTS OR DENTAL NURSES ACTS DEFINED AS THE PRACTICE OF DENTISTRY. THE BOARD DOES HAVE AUTHORITY AS A PART OF ITS POWER TO PROMULGATE RULES AND REGULATIONS NECESSARY AND PROPER TO PROTECT THE DENTAL HEALTH OF THE PUBLIC TO ESTABLISH THE SCOPE OF ASSISTANCE WHICH DENTAL ASSISTANTS AND NURSES MAY PROVIDE DENTISTS. THE EXACT SCOPE OF THE ASSISTANCE INVOLVES A QUESTION OF FACT AND MAY NOT BE RESOLVED BY A LEGAL OPINION OF THE A.G. (4) THE BOARD OF GOVERNORS OF REGISTERED DENTIST CANNOT PROHIBIT THE DELEGATION OF DUTIES BY A DENTIST TO HIS DENTAL ASSISTANT OR DENTAL NURSE SIMPLY BY FAILING OR REFUSING TO ADOPT EDUCATIONAL REQUIREMENTS FOR DENTAL ASSISTANTS AND DENTAL NURSES PURSUANT TO 59 O.S. 328.19 [59-328.19](F) (5) WHETHER A DENTIST, PURSUANT TO 59 O.S. 328.19 [59-328.19](G) MAY DELEGATE TO A DENTAL TECHNICIAN THE TAKING OF IMPRESSIONS OF THE TEETH AND JAWS WITHIN THE MEANING OF 59 O.S. 328.1 [59-328.1], BY MEANS OF A WRITTEN WORK AUTHORIZATION INVOLVES A QUESTION OF FACT AND MAY NOT BE ANSWER BY A LEGAL OPINION. (EDUCATION, QUALIFICATIONS, NURSES, PROFESSIONS AND OCCUPATIONS, RULES, SUPERVISION, REQUIREMENTS, EQUIPMENT, TEETH) CITE: 59 O.S. 328.3 [59-328.3] 59 O.S. 328.35 [59-328.35], 59 O.S. 328.21 [59-328.21] (ROBERT A. NANCE)